Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 1 of 11 PageID #: 5440




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION



TRIOPTIMA AB,                                              Case No. 2:19-CV-390
                    Plaintiff,
                                                           Jury Trial Demanded
         v.
QUANTILE TECHNOLOGIES LIMITED,
                    Defendant.



                TRIOPTIMA’S MOTION FOR RECONSIDERATION
         OF ORDER GRANTING QUANTILE’S RENEWED MOTION TO DISMISS
               FOR LACK OF PERSONAL JURISDICTION (DKT. 149)

         Pursuant to Federal Rule of Civil Procedure 54(b) and Local Rule CV-7, TriOptima hereby

requests reconsideration of the Court’s Order granting Defendant Quantile Technology Limited’s

Motion to Dismiss for Lack of Personal Jurisdiction and denying as moot Quantile’s Alternative

Motion to Transfer Venue (Dkt. 149 (“Order”)).1

         Specifically, TriOptima seeks reconsideration of the Court’s decision to dismiss this case

in lieu of a transfer to the Southern District of New York. The reason is to prevent a manifest

injustice from potential time-barring of TriOptima’s non-patent claims. TriOptima intends to

continue its litigation against Quantile in New York, but given the passage of time, TriOptima is

facing a possible time bar for at least some of its non-patent claims if its complaint must be re-filed.

A transfer would avoid this highly prejudicial result.

         The interest of justice weighs heavily in favor of reconsideration and transfer of this action

to the Southern District of New York—a jurisdiction Quantile admits is proper.


1   The Order was filed under seal.
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 2 of 11 PageID #: 5441




                                  FACTUAL BACKGROUND

       On November 26, 2019, TriOptima filed its complaint asserting patent infringement against

Quantile. Dkt. 1. On March 16, 2020, TriOptima amended its complaint to include non-patent

claims of trade secret misappropriation, tortious interference, and unfair competition. Dkt. 25.

TriOptima filed its Second Amended Complaint on August 5, 2020 to support its allegations with

additional facts. Dkt. 73. On August 13, 2020, Quantile moved to dismiss TriOptima’s Second

Amended Complaint for lack of personal jurisdiction, and in the alternative urged the Court to

transfer venue to the Southern District of New York. Dkt. 76.

       In its motion, Quantile argued that litigating TriOptima’s claims in New York would be

more convenient for Quantile and relevant witnesses. Id. at 2. Quantile alleges that it has an office

in New York City. Id. at 19. Quantile even admitted that it “would have been and is subject to

specific jurisdiction in New York.” Id. at 19-21.

       After hearing oral argument on the issues on September 4, 2020, the Court ordered limited

jurisdictional discovery and supplemental briefing related to Quantile’s Motion. Dkts. 90, 106.

On November 30, 2020, following the additional jurisdictional discovery and additional briefing

(Dkts. 109, 112), the Court granted Quantile’s Motion to Dismiss for Lack of Personal Jurisdiction

and denied Quantile’s Alternate Motion to Transfer Venue as moot. Dkt. 149.

                                      LEGAL STANDARD

       “Before the entry to final judgment … the Court has power to reconsider or reverse an

interlocutory order at any time under Federal Rule of Civil Procedure 54(b).” Jacoby v. Trek

Bicycle Corp., 2011 WL 3240445, *1 (E.D. Tex. 2011); see also eTool Dev., Inc. v. Nat’l

Semiconductor Corp., 881 F. Supp. 2d 745, 748 (E.D. Tex. 2012) (noting motion for

reconsideration comes within Rule 54(b)). The Federal Circuit reviews a determination on a



                                                 2
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 3 of 11 PageID #: 5442




motion for reconsideration under the “the law of the pertinent regional circuit.” Del. Valley Floral

Grp., Inc. v. Shaw Rose Nets, LLC, 597 F.3d 1374, 1379 (Fed. Cir. 2010).

        In the Fifth Circuit, a motion for reconsideration under Rule 54(b) is treated the same as a

motion to alter or amend a judgment under Federal Rule of Civil Procedure 59(e). eTool,

881 F. Supp. 2d at 748-49; Jacoby, 2011 WL 3240445, at *1. Thus, the moving party must

demonstrate one of three grounds justify reconsideration: “(1) an intervening change in controlling

law; (2) the availability of new evidence not previously available; or (3) the need to correct a clear

error of law or to prevent manifest injustice.” Core Wireless Licensing S.A.R.L. v. Apple Inc.,

2016 WL 3475325, at *1 (E.D. Tex. 2016) (citing In re Benjamin Moore & Co., 318 F.3d 626, 629

(5th Cir. 2002)).

                                            ARGUMENT

    A. The Court Should Reconsider its Order, and Transfer this Case to the Southern
       District of New York, to Prevent Manifest Injustice to TriOptima.

        Unbeknownst to the Court, the effect of dismissing TriOptima’s complaint may

permanently bar TriOptima’s pursuit of its timely non-patent claims. More specifically, if the

Court does not transfer this case to the Southern District of New York—a jurisdiction Quantile

admits is proper—at least TriOptima’s Defense of Trade Secrets Act (“DTSA”), common law

trade secret misappropriation, and unjust enrichment claims may be time-barred in whole or in

part. Reconsideration is the proper vehicle to prevent this injustice to TriOptima.

        Failing to reconsider the Order and transfer the case to New York runs afoul of a federal

statute dictating that where a court finds “want of jurisdiction,” it shall transfer the action to the

proper venue “if it is in the interest of justice.” 28 U.S.C. § 1631. 2 The weight of authority



2Where a civil case is filed in a federal district court, and the district court finds “there is a want
of jurisdiction, the court shall, if it is in the interest of justice, transfer such action … to any other

                                                    3
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 4 of 11 PageID #: 5443




interprets “want of jurisdiction” to include both lack of personal jurisdiction and improper venue.

See, e.g., Harutyunyan v. Love, 2019 WL 5551901, at *5, n.45, *6 (E.D. La. 2019) (listing cases

and concluding, “it appears to this Court the Fifth Circuit would agree that § 1631 authorizes

transfers based on lack of … personal jurisdiction”). Accordingly, so long as a transfer is in the

interest of justice (as it is here), the Order dismissing the case for lack of personal jurisdiction

triggers the protections of Section 1631.

       Put simply: transfer under Section 1631 allows TriOptima to pursue otherwise potentially

time-barred claims against Quantile in a proper forum, while a dismissal does not.

       1. TriOptima’s Non-Patent Claims May be Time-Barred in New York.

       Following dismissal of this lawsuit, TriOptima needs to refile its complaint against

Quantile in a different venue. Given Quantile’s admission that the Southern District of New York

may properly exercise personal jurisdiction over Quantile and would serve as a proper venue,

TriOptima is inclined to refile in New York. At this point—nine months after TriOptima originally

asserted its non-patent claims against Quantile—applicable statutes-of-limitations may have run

on several of TriOptima’s claims under New York law, likely barring TriOptima from asserting

them in a new lawsuit against Quantile.3

       TriOptima’s trade secrets claims under the DTSA and New York common law are likely

untimely if refiled today.        Both claims possess a three-year statute of limitation.

18 U.S.C. § 1836(d); N.Y. C.P.L.R. § 214(4); Zirvi v. Flatley, 433 F. Supp. 3d 448, 460




such court … in which the action … could have been brought at the time it was filed or noticed,
and the action … shall proceed as if it had been filed in or noticed for the court to which it is
transferred on the date upon which it was actually filed in or noticed for the court from which it is
transferred.” 28 U.S.C. § 1631.
3 Quantile never argued that TriOptima’s non-patent claims lack merit, nor has the Court
substantively addressed the claims.

                                                 4
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 5 of 11 PageID #: 5444




(S.D.N.Y. 2020). Trade secret claims accrue (1) under the DTSA when the act of misappropriation

“is discovered or by the exercise of reasonable diligence should have been discovered”

(18 U.S.C. § 1836(d)), and (2) under New York state law “when the defendant first discloses the

trade secret or when the defendant first makes use of the plaintiff's ideas” (Zirvi,

433 F. Supp. 3d at 461).

       Here, the accrual date for both the DTSA and New York state law claims likely occurred

in June 2017 when TriOptima learned that its former head of sales, Ian Hunt, printed reams of

critical TriOptima files containing sensitive information about customers and operations the week

he left TriOptima to work for Quantile. See Dkt. 73 at ¶¶ 9-10, 60-63. More than three years have

passed since June 2017, so newly-filed trade secret claims may be held untimely.

       Similarly, TriOptima’s unfair competition claim could be time-barred insofar as it relies

on Quantile’s misappropriation of TriOptima’s trade secrets. In New York, unfair competition

claims have varying statutes of limitations depending on the alleged acts giving rise to the unfair

competition claim. See Trustforte Corp. v. Eisen, 814 N.Y.S.2d 565 (N.Y. Sup. Ct. 2005)

(explaining that unfair competition claims have three- or six-year limitations periods) (citing

Greenlight Capital, Inc. v. GreenLight (Switzerland) S.A., 2005 WL 13682, at *7 (S.D.N.Y 2005)

(“[C]ourts typically analyze the nature of unfair competition claim to determine which statutory

period applies.”). Where, as here, an unfair competition claim relies on misappropriation of trade

secrets, a three-year period applies. Trustforte Corp., 814 N.Y.S.2d at 565; see also Norbrook

Labs. Ltd. v. G.C. Hanford Mfg. Co., 297 F. Supp. 2d 463, 491 (N.D.N.Y. 2003), aff’d,

126 F. App’x 507 (2d Cir. 2005). As a result, a newly-filed unfair competition claim is also likely

untimely at least to the extent it relies on Quantile’s misuse of TriOptima’s trade secrets.




                                                 5
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 6 of 11 PageID #: 5445




       New York’s Saving Statute does not appear to afford TriOptima any relief.                   See

N.Y. C.P.L.R. § 205(a). Section 205(a) expressly does not apply to actions, like here, dismissed

for “failure to obtain personal jurisdiction over the defendant.” Id.; see Harrison v. Lutheran Med.

Ctr., 468 F. App’x 33, 36 (2d Cir. 2012) (noting “§ 205(a) does not allow tolling based on a prior

suit that was terminated due to a ‘failure to obtain personal jurisdiction over the defendant’”)

(analyzing both state and federal claims); Wang v. Palmisano, 157 F. Supp. 3d 306, 325

(S.D.N.Y. 2016) (finding Section 205(a) did not save untimely claims as both prior filed state and

federal Massachusetts cases were dismissed for lack of personal jurisdiction) (citing In re Palermo,

739 F.3d 99, 105 (2d Cir. 2014) (holding case dismissed without prejudice “is treated for statute

of limitations purposes as if it had never been filed”)).

       Separately, the Southern District of New York may conclude that Section 205(a) does not

apply to TriOptima’s claims in this lawsuit because TriOptima originally filed these claims in

Texas, not New York. While not a consensus view in New York Courts, some courts have

interpreted Section 205(a) to only save claims if they were first filed in a New York court. See

Malone v. Bayerische Hypo-Und Vereins Bank, 2010 WL 391826, at *6 (S.D.N.Y. 2010), aff'd

sub nom. Malone v. Bayerische Hypo-Und Vereinsbank, AG, 425 F. App’x 43 (2d Cir. 2011).

       2. The Interest of Justice Supports Transfer.

       The equities confirm a transfer is in order, as there are no factors weighing against a transfer

of TriOptima’s suit to a proper venue.             See, e.g., Scherbatskoy v. Halliburton Co.,

125 F.3d 288, 292 (5th Cir. 1997) (finding the “balancing of equities weigh[ed] in favor of transfer

because a new appeal … would be barred as untimely and … nothing … indicate[d] that the

Scherbatskoys acted in bad faith by filing the instant appeal”). “Factors militating for a transfer

include a finding that a new action filed by the litigant would be barred as untimely, and a finding

that the original action was filed in good faith.” Ruiz v. Mukasey, 552 F.3d 269, 276 (2d Cir. 2009)

                                                  6
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 7 of 11 PageID #: 5446




(internal citation omitted). As described above, TriOptima’s non-patent claims may be time-

barred, and there is no question TriOptima brings its non-patent claims in good faith.

       It comes as no surprise then that courts regularly find it “in the interest of justice” to transfer

a case to a proper jurisdiction after finding a lack of jurisdiction where claims would be time barred

if the case was refiled. See, e.g., Lebrun v. Kan. City S. Ry. Co., 2019 WL 4686523, at *4

(E.D. Tex. 2019), report and recommendation adopted, 2019 WL 4673742 (E.D. Tex. 2019)

(finding it is in the “interest of justice” to transfer case where statute of limitations on one of

plaintiff’s claims had expired and “dismissal of [plaintiff]’s claim would create significant issues

with the statute of limitations”); Autoflex Leasing, Inc. v. Team Motor Sports, Inc.,

2004 WL 1962208, at *2 (N.D. Tex. 2004) (“[N]umerous courts have recognized that transfer

under 28 U.S.C. 1631 is appropriate where the transferor court determines it lacks personal

jurisdiction but dismissal of the action might cause the plaintiff's cause of action to be barred by

limitations.”); In re Ski Train Fire In Kaprun, Austria on Nov. 11, 2000, 257 F. Supp. 2d 717, 735

(S.D.N.Y. 2003) (“To deny plaintiffs the opportunity to sue the … defendants in a jurisdiction

where they could have originally brought suit … solely because they selected the wrong forum at

the outset of this case would be grossly unfair.”).4

       While secondary to the time-bar issue, it is also in the interest of justice to transfer claims

“instead of dismissing them outright” to “sav[e] [plaintiff] the time and expense of reinitiating its

suit against the [defendant].” Hearts Bluff Game Ranch, Inc. v. Texas, 2009 WL 10699855, at *2




4See also Edokpayi v. Barr, 762 F. App’x 211, 212 (5th Cir. 2019); USPPS, Ltd. v. Avery Dennison
Corp., 647 F.3d 274, 277 (5th Cir. 2011); Patterson v. Spellings, 249 F. App’x 993, 998
(5th Cir. 2007) (“A [Section 1631] transfer may be in the ‘interest of justice’ where the transferor
court determines that it lacks jurisdiction, but dismissal of the action might cause the plaintiff’s
action to be barred by the statute of limitations when refiled in the proper forum.”); Scherbatskoy,
125 F.3d at 292.

                                                   7
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 8 of 11 PageID #: 5447




(W.D. Tex. 2009); see also See TransFirst Grp., Inc. v. Magliarditi, 237 F. Supp. 3d 444, 456

(N.D. Tex. 2017) (“[T]ransferring the case would avoid any prejudice to Plaintiffs of potential

statute of limitations problems and would allow Plaintiffs to avoid the unnecessary expense

associated with filing a new civil action.”). Both parties have expended significant resources in

conducting written discovery, taking and defending fact depositions, and arguing a Markman

hearing before the Court.      A transfer would reduce additional and unnecessary additional

expenditures for both sides.

       3. The Procedural Posture is No Impediment to the Court’s Authority to Transfer.

       The Court may transfer this case sua sponte regardless of whether either party previously

requested a transfer pursuant to Section 1631. See Baker v. Puckett, 2019 WL 6828756, at *5

(E.D. Tex. 2019) (transferring case instead of dismissing for lack of personal jurisdiction as

recommended by Magistrate Judge where plaintiff requested Section 1631 transfer for the first

time in the pending objection to the Magistrate Judge’s report and recommendation); Nafta

Traders, Inc. v. Hewy Wine Chillers, LLC, 2019 WL 5186087, at *1 (N.D. Tex. 2019) (transferring

case sua sponte pursuant to Section 1631).

       Even if Quantile requested a transfer of venue in its Motion “solely in the event that the

Court decides it may exercise personal jurisdiction over Quantile” (Dkt. 76 at 2), the Court still

can transfer this case under Section 1631. The Court has authority to transfer this case pursuant

to Section 1631 regardless of whether one of the parties specifically requested this relief before

this motion for reconsideration.




                                                8
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 9 of 11 PageID #: 5448




                                       CONCLUSION

       For at least the foregoing reasons, TriOptima asks the Court to reconsider its Order, and

instead transfer this case to the Southern District of New York where all parties consent to

jurisdiction and venue.

Dated: December 4, 2020                       Respectfully submitted,

                                              /s/ Brent P. Ray
                                              Brent P. Ray (IL Bar No. 6291911)
                                              Abigail J.M. Hoverman (IL Bar No. 6327057)
                                              KING & SPALDING LLP
                                              353 N. Clark St., Ste. 1200
                                              Chicago, IL 60654
                                              Phone: (312) 995-6333
                                              bray@kslaw.com
                                              ahoverman@kslaw.com

                                              Lori A. Gordon (DC Bar No. 490390)
                                              Dara M. Kurlancheek (DC Bar No. 1020381)
                                              KING & SPALDING LLP
                                              1700 Pennsylvania Ave. NW
                                              Washington, DC 20006
                                              Phone: (202) 737-0500
                                              lgordon@kslaw.com
                                              dkurlancheek@kslaw.com

                                              Abby L. Parsons (TX Bar No. 24094303)
                                              KING & SPALDING LLP
                                              1100 Louisiana St., Ste. 4100
                                              Houston, TX 77002
                                              Phone: (312) 751-3294
                                              aparsons@kslaw.com

                                              Lida Ramsey (NY Bar No. 5591862)
                                              KING & SPALDING LLP
                                              1185 6th Ave.
                                              New York, NY 10036
                                              Phone: (212) 556-2100
                                              lramsey@kslaw.com

                                              Melissa R. Smith (TX Bar No. 24001351)
                                              GILLAM & SMITH LLP
                                              303 South Washington

                                               9
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 10 of 11 PageID #: 5449




                                      Avenue Marshall, TX 75670
                                      Phone: (903) 934-8450
                                      melissa@gillamsmithlaw.com

                                      Attorneys for Plaintiff TriOptima AB




                                      10
Case 2:19-cv-00390-JRG Document 152 Filed 12/04/20 Page 11 of 11 PageID #: 5450




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020, a true and correct copy of the foregoing was

 filed via ECF and therefore upon all counsel of record.




                                                 /s/ Brent P. Ray
                                                Attorney for Plaintiff TriOptima AB
